Filed 11/7/13 P. v. Galindo CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H039721
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. B1263296)

         v.

DAMIAN BUSTOS GALINDO,

         Defendant and Appellant.



         Defendant Damian Bustos Galindo appeals from a judgment of conviction entered
after he pleaded no contest to vehicle theft with a prior conviction (Veh. Code, § 10851,
subd. (a); Pen. Code, § 666.5) and delaying, resisting, and obstructing a peace officer
(Pen. Code, § 148, subd. (a)(1)). Defendant also admitted allegations that he suffered a
strike prior within the meaning of Penal Code sections 667, subdivisions (b) through (i)
and 1170.12 as well as a prison prior within the meaning of Penal Code section 667.5,
subdivision (b). After denying defendant’s motion to dismiss the prior strike allegation
pursuant to Penal Code section 1385, the trial court sentenced defendant to state prison
for four years.


                                                I. Statement of Facts
         At approximately 9:14 p.m. on November 6, 2012, officers were on routine patrol
near a house where parolees lived and drug activity occurred. The officers observed a
truck parked in front of the house. A records check revealed that the truck had been
reported stolen five days earlier. The officers conducted surveillance until three people,
including defendant, exited the house and entered the truck. The officers initiated a
felony stop on the truck and ordered the occupants out of the truck. Defendant exited the
truck. After he took a few steps, the officer ordered him to stop. Defendant, however,
ran across the light rail tracks and into oncoming traffic. Officers and a K-9 unit pursued
him and defendant was eventually apprehended. After conducting a search of his person,
an officer found marijuana. Since defendant was the driver of the stolen truck and he
matched the description of the individual who was seen stealing the truck, he was
arrested. During his interview with the officers at the county jail, defendant stated that he
ran from them because he was in possession of marijuana and in violation of probation.
He also stated that he borrowed the truck from a friend.


                                        II. Discussion
       Appointed appellate counsel has filed an opening brief which states the case and
the facts but raises no issues. Defendant was notified of his right to submit written
argument on his own behalf but has failed to avail himself of the opportunity. Pursuant
to People v. Wende (1979) 25 Cal. 3d 436, we have reviewed the entire record and have
concluded that there are no arguable issues on appeal.


                                      III.   Disposition
       The judgment is affirmed.
                                 _____________________________
                                 Mihara, J.




WE CONCUR:




______________________________
Elia, Acting P. J.




______________________________
Grover, J.